PD-0349-15
                           PDR NO.
                    ^P^Al^NO. 01-13-00295-CR
EDWARD FLORES,COURTOF CRIMINAL APPEAL! IN THE COURT OF CRIMINAL
                        CJ Or^J            §     APPEALS AT AUSTlpEyx^sK^J^
Vs.                                        §                     COU^TCFCRi^LAF^LS
THE STATE OF texaI"?61 Ac0Sta'C,erk §                                  OCT 02 2015
      APPELLEE.                            §

                       MOTION TO FILE A SINGLE COPY               Afcs &«Q{s*gt Q^f

      COMES NOW, Edward Flores, TDCJ #01848741, Appellant in the

above -styled and -numbered cause and files his motion for seek

this Honorable-Court's permission to file a single copy within

this Court, and shows this Court GOOD CAUSE to GRANT this motion

as    follows:

       1* The Appellant is currently incercerated in the TDCJ-CID

Coffield unit in Anderson County, Texas, and is indigent.

       2*   The Coffield unit does   not allow for inmates       to   have access

to a copy machine, and cannot provide this Honorable Court with

the required copies at hand.

      3* The Appellant is without counsel for his help, and cannot

ask for him to provide copies to this Honorable court.

                            PRAYER FOR RELIEF

      Appellant prays that this Honorable Court will GRANT this

motion and order to clerk of the court to provide each party with

a copy of the filed documents provide by the Appellant.

                                                       ^jzxzs^
                                           Edward Flores
                                           #01848741-Coffield
                                           2661 FM 2054
                                           Tenn.Colony, Tx. 75884
                                           Pro   se.
                                       1
                          INMATE DECLARATION

        I, Edward Flores, TDCJ #01848741, currently incarcerated in

the TDCJ-CID Coffield unit in Anderson County, Texas, declares
that the foregoing is true and correct under the penalty of per
jury.     Executed this day of September 26, 2015.

                                 Y\/%c*y *3^~^
                                   Edward Flores
                                   #01848741-Coffield
                                   2661 FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro   se.


                           PROOF OF MAILING


        I, Edward Flores, TDCJ #01848741, have placed this motion
for an extention of time to file his motion for rehearing, into
the internal mailing system of the Coffield unit in Anderson
County unit in Anderson County on September 26, 2015.       This is

true and correct- under the penalty of perjury.      Executed this
day of September 26, 2015

                                               ^^-
                                  Edward Flores
                                  #01848741-Coffield
                                  2661 FM 2054
                                  Tenn.Colony, Tx. 75884
                                  Pro    se.




                               2:of 2